Case 1:20-cr-00342-GBD Document 22 Filed 08/24/20 Page 1of1
U.S. Department of Justice

 

 

United States Attorney

 

 

 

 

 

 

 

 

 

 

 

UsSbpc ery Bs + ~ | Southern District of New York
BOC
Me weap he Silvio J. Mollo Buildin
BLES BOPP E TPR ae r = One Saint andrews Placa
DOC He New York, New York 10007
[DATE Pcs dd , August 18, 202° °O ORDERED
BY ECF Air Conf, GUSt 2
Honorable George B. Daniels Ug 24 2020 Sepeence is °, 2020
United States District Judge am ©“Mber 23 Four Ned ¢
Southern District of New York ‘€ ' 2020 at 9:0,
500 Pearl Street Hows MihLe [EZ . “0
New York, NY 10007 oY C&D ads - _ Da /
Re: United States v. Calvin Blair and John Blair, 20 Cr.342(GBD)
Dear Judge Daniels:

An in-person pretrial conference in the above-captioned case is currently scheduled for
August 25, 2020. Defense counsel for both defendants have informed the Government that they
wish to proceed remotely. The Government understands that the Court is next available for a
remote proceeding on September 23, 2020 at 9:00 AM. Accordingly, the parties jointly request
that the conference be adjourned to September 23, 2020 at 9:00 AM.

The Government respectfully requests that time be excluded under the Speedy Trial Act
between August 25, 2020, through the next-scheduled conference so that defense counsel has an
opportunity to review discovery and the parties have an opportunity to discuss a possible resolution
to this case. See 18 U.S.C. § 3161(h)(7). The Government consulted with defense counsel, who
do not object to the exclusion of time.

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York

by: _/s/ Rebecca Dell
Rebecca Dell
Assistant United States Attorney
(212) 637-2198

 

 

 

 
